Citation Nr: 1008058	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-30 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological 
condition of the lower extremities, to include peripheral 
neuropathy and residuals of neuroma of the right foot, to 
include as due to herbicide exposure in the Republic of 
Vietnam or as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from November 1968 to March 1970.  He also served in an 
active duty for training (ACDUTRA) capacity from October 1966 
to June 1967.  Official government records reflect that he 
served in the Republic of Vietnam from February 24, 1969 to 
December 7, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2005 and 
March 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that denied 
entitlement to service connection for peripheral neuropathy.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
December 2009 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.  

As a point of clarification, the Board notes that the Veteran 
has repeatedly questioned why VA continues to address 
arguments that his peripheral neuropathy is secondary to 
diabetes mellitus since the Veteran admits that he has never 
been diagnosed with diabetes mellitus, also known as Type II 
diabetes or DM II.  See Board hearing transcript, December 
2009; Veteran's addendum to VA Form 9, October 2007; Report 
of telephone contact, August 2007.  This occurs because VA is 
required to discuss all theories of entitlement raised by 
evidence within the claims file.  Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008).  To this end, the Board finds 
that a May 2005 Statement in Support of Claim discusses 
medical information requested "in support of my SC claim for 
Neuropathy, secondary to DM II."  Thus, the secondary theory 
of entitlement was raised in a document signed and submitted 
by the Veteran.  While this statement's reference to DM II, 
alleging the Veteran's peripheral neuropathy is secondary to 
diabetes mellitus may have made been in error, VA is 
nonetheless required to address the argument once it is 
raised.  Id. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a neurological condition of the lower 
extremities is ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2009).  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

In the present case, the Veteran reported for a VA neurology 
consultation in November 2006.  He complained of a 35 year 
history (i.e. since approximately 1971) of numbness and pain 
in the feet, greater in the right foot.  In contrast, in 
completing an undated "Citizen Soldier" questionnaire 
regarding possible side effects of exposure to herbicides in 
the Republic of Vietnam, the Veteran endorsed bilateral 
swelling and pain in the knees, feet, and toes, but did not 
endorse tingling or numbness of any lower extremity.  
Notably, a Report of Medical History form completed upon 
enlistment reflects that in December 1963, prior to military 
service, the Veteran underwent surgical excision of a piece 
of bone after an injury to the right foot.  However, there 
was no foot complaint reported at the time and the feet were 
clinically evaluated as normal, with the exception of a 3 
inch scar on the right midfoot.  Service treatment records, 
September 1966.  Subsequent service medical examinations in 
May 1967 and November 1968 also reflect a normal neurologic 
evaluation and clinical examination of the feet and lower 
extremities.  

Thereafter in December 1969, after the Veteran's return from 
Vietnam, a service examination identified the only lower 
extremity problem as a cartilage injury to the right knee 
manifested by recurrent pain, swelling, and decreased range 
of motion, a condition for which separate service connection 
is already in effect.  As such, the service treatment records 
contain no in-service complaint of or treatment sought for 
peripheral neuropathy, neuroma, pain, numbness or other 
active symptomatology of the feet.  Indeed, the Veteran 
states that he experienced an onset of symptoms after his 
discharge from military service in or around 1970-1971, but 
attributed this to "bad knees."  See Board hearing 
transcript.  Due to the overlapping orthopedic and neurologic 
complaints and multiple relevant theories of entitlement, the 
Board finds that a detailed medical history, examination, and 
opinion is required.  

Furthermore, during hearing testimony the Veteran stated that 
he was seen at a VA facility in Bay Pines around 1982 
regarding possible side effects of herbicide exposure.  These 
records are not associated with the claims file and should be 
sought.  Additionally, the most recent non-psychiatric VA 
treatment records that have been associated with the claims 
file are dated in July 2007.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  The Board notes that during 
the appellate period, the Veteran has been treated at VA 
facilities in both Tampa and Bay Pines. 

The evidence of record also establishes that the Veteran has 
a history of multiple surgical procedures to remove a plantar 
neuroma from the right foot.  See, e.g., Private podiatry 
records.  In particular, reported surgeries were performed by 
Dr. MD in or around 2000, and by Dr. GG in September 2001, 
December 2001, and June 2003.  Id.  While treatment records 
from Dr. GG are of record, those from Dr. MD are not 
presently associated with the claims file and should be 
sought.  38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed neurological disorder, or 
disorders, of the lower extremities, 
specifically to include Dr. MD identified 
by the August 22, 2001 private treatment 
notation within the claims file.  Contact 
any duly identified and authorized 
practitioner to obtain the relevant 
medical records.  

2.  Obtain and associate with the claims 
file all outstanding VA medical records 
pertaining to neurological problems 
involving the lower extremities, to 
include those from an Agent Orange 
examination described by the Veteran at 
Bay Pines around 1982, and those from 
July 2007 forward at Bay Pines and/or 
Tampa.  

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should notify the Veteran and give him an 
opportunity to obtain such record.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

4.  AFTER completion of the development 
requested above, schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any currently diagnosed 
neurological disorder of the lower 
extremities.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. A complete rationale must be 
provided for each medical opinion 
offered. 

The examiner is specifically requested 
to:
(a)  Identify any currently diagnosed 
neurological disorder of the lower 
extremities, expressly identifying any 
chronic residual of neuroma of the right 
foot;

(b)  To the extent possible, distinguish 
the Veteran's symptomatology associated 
with peripheral neuropathy versus any 
diagnosed residual of right foot neuroma; 

(c)  Determine if the December 1963 right 
foot surgery reported by the Veteran in 
the service treatment records constitutes 
clear and unmistakable evidence that a 
right foot neurological condition existed 
prior to the Veteran's acceptance and 
enrollment into military service; 

(d) If a right foot disability is found 
to clearly and unmistakably pre-exist the 
Veteran's military service, opine whether 
such disability increased in severity 
during service or was otherwise 
permanently aggravated by military 
service; 

(e)  If any organic disease of the 
nervous system is identified, opine as to 
whether it is at least as likely as not, 
based upon the evidence before you, that 
any such condition was present within one 
year from discharge from active military 
service in March 1970;  

(f)  Opine whether any current lower 
extremity neurological disability was 
incurred in or aggravated by active 
military service;

(g)  Opine whether it is at least as 
likely as not that any current lower 
extremity neurological disability was 
caused or aggravated by the Veteran's 
service-connected right knee disability.

5.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


